Exhibit 10.1

 

Execution Version

 

 

 

SHARE SUBSCRIPTION AGREEMENT

 

dated as of July 28, 2014

 

By and Between

 

CHINA COMMERCIAL CREDIT, INC.

 

and

 

LANGWORTH HOLDINGS LIMITED

 



1

 

 

SHARE SUBSCRIPTION AGREEMENT

 

This Share Subscription Agreement (this “Agreement”) is dated as of July 28,
2014, by and between China Commercial Credit, Inc., a Delaware corporation (the
“Company”), and Langworth Holdings Limited, an exempted company organized and
existing under the laws of the Seychelles Islands (the “Purchaser”).

 

BACKGROUND

 

The Company wishes to issue and sell to the Purchaser, and the Purchaser wishes
to subscribe for and purchase from the Company, shares of Common Stock of the
Company, par value $0.001 per share (the “Ordinary Shares”), upon the terms and
subject to the conditions set forth herein.

 

Concurrently herewith, the parties hereto are executing and delivering an
Investor’s Rights Agreement in the form attached hereto as Exhibit A (as
amended, modified, restated or supplemented from time to time, the “Investor’s
Rights Agreement”), pursuant to which, among other things, the Company agrees to
provide certain registration rights with respect to the Ordinary Shares under
the Securities Act of 1933, as amended, or any successor statute, and the rules
and regulations promulgated thereunder (the “Securities Act”).

 

In consideration of the premises and the mutual agreements and covenants
hereinafter set forth, and intending to be legally bound, the Company and the
Purchaser hereby agree as follows:

 

ARTICLE I
DEFINITIONS

Section 1.01        Certain Defined Terms.

 



For purposes of this Agreement:

 

“Action” means any claim, complaint, action, suit, arbitration, litigation,
inquiry, proceeding or investigation by or before any Governmental Authority.

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

 

“Affiliated Entities” means the entities which is a subsidiary through which the
Company conducts its operations in the PRC by way of contractual arrangements.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in New York.

 

“Control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.

 

2

 

 



“Encumbrance” means any security interest, pledge, hypothecation, mortgage, lien
or encumbrance.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time applied consistently throughout the
periods involved.

 

“Governmental Authority” means any federal, national, supranational, state,
provincial, local or other government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Group Companies” means the Company and its Affiliated Entities and
Subsidiaries.

 

“Knowledge” means the actual knowledge of the executive officers of the
Company. 

 

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

 

“Material Adverse Effect” means any circumstance, change in or effect on the
Company and the Subsidiaries that is materially adverse to the consolidated
results of operations or the consolidated financial condition of the Company and
the Subsidiaries, taken as a whole.

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under Section
13(d)(3) of the Exchange Act.

 

“Subsidiaries” means, with respect to the Company, a corporation, partnership,
limited liability company, joint venture or other entity of which shares of
stock or other ownership interests having ordinary voting power (other than
stock or such other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, directly or indirectly, through one or more intermediaries (including,
without limitation, other Subsidiaries), or both, by the Company.

“Transaction Documents” mean this Agreement, the Investor Rights Agreement and
all schedule and exhibits attached to hereto and thereto.

 



3

 



Section 1.02        Definitions. The following terms have the meanings set forth
in the Sections set forth below:

 



Definition   Location “Agreement”   Preamble       “Closing”   2.02      
“Closing Date”   2.02       “Company”   Preamble       “Ordinary Shares”  
Recitals       “Purchaser”   Preamble       “Warrant”   3.02       “Investor’s
Rights Agreement”   Recitals       “SEC”   Preamble to Article III       “SEC
Documents”   Preamble to Article III       “Securities Act”   Recitals      
“Subscription Price”   2.01       “Subscription Shares”   2.01

 

Section 1.03        Interpretation and Rules of Construction. In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:

 



(a)    when a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference is to an Article or Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated;

 

(b)   the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

 

(c)    whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

 

4

 

 



(d)   the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

 

(e)    all terms defined in this Agreement have the defined meanings when used
in any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

 

(f)    the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;

 

(g)   any Law defined or referred to herein or in any agreement or instrument
that is referred to herein means such Law or statute as from time to time
amended, modified or supplemented, including by succession of comparable
successor Laws;

 

(h)   references to a Person are also to its successors and permitted assigns;
and

 

(i)     the use of “or” is not intended to be exclusive unless expressly
indicated otherwise.

 

ARTICLE II
SUBSCRIPTION

 





Section 2.01        Subscription of the Ordinary Shares. Upon the terms and
subject to the conditions of this Agreement, at the Closing, the Company shall
issue to the Purchaser, and the Purchaser shall subscribe from the Company,
6,123,406 Ordinary Shares (the “Subscription Shares”) at the subscription price
(the “Subscription Price”) shall be the higher of (A) Ten Cents (US$ 0.10) above
the consolidated closing bid price of July 25, 2014 or (B)Two Dollars and Eighty
Cents $ 2.80 per Ordinary Share.

 

Section 2.02        Use of Proceeds

 



The Company may only use the proceeds for working capital, repayment of credit
facilities from the Bank of Agriculture and other general corporate use.

 

Section 2.03        Closing. Subject to the terms and conditions of this
Agreement, the issuance, sale and subscription of the Subscription Shares
contemplated by this Agreement (the “Closing”) shall take place following the
satisfaction or waiver of the conditions to the obligations of the parties
hereto set forth in Section 6.01 and Section 6.02 or at such other place or at
such other time or on such other date as the Company and the Purchaser may
mutually agree upon in writing provide that such date shall not be later than
August 15, 2014 (the date of the Closing, the “Closing Date”).

 

Section 2.04        Closing Deliveries by the Company. At the Closing, the
Company shall deliver or cause to be delivered to the Purchaser:

 



(a)    duly issued certificates evidencing the Subscription Shares, registered
in the name of the Purchaser;

 

(b)   executed counterparts of the Transaction Documents to which the Company is
a party;

  

5

 

 



(c)    a certificate of a duly authorized officer of the Company certifying as
to the matters set forth in Section 6.02(a).

 

Section 2.05        Closing Deliveries by the Purchaser.

 

At the Closing, the Purchaser shall deliver to the Company:

 

(a)    the Subscription Price by wire transfer in immediately available funds in
RMB to the bank account designated by the Company;

 

(b)   executed counterparts of the Transaction Documents to which the Purchaser
is a party; and

 

(c)    a certificate of a duly authorized officer of the Purchaser certifying as
to the matters set forth in Section 6.01(a).

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY

 

As an inducement to the Purchaser to enter into this Agreement, the Company
hereby represents and warrants to the Purchaser as of the date of this Agreement
and as of the Closing Date (except for those representations and warranties made
as of a specific date or time) that, except as set forth in any forms, reports
and documents filed or furnished by the Company with the Securities and Exchange
Commission (the “SEC”) under the Exchange Act (such documents, as supplemented
and amended since the times of filing, collectively, the “SEC Documents”) filed
prior to the date of this Agreement (and without regard to any amendment thereto
filed after the date of this Agreement) to the extent such information is
reasonably apparent as pertaining to any section of this Article III:

 

Section 3.01        Organization, Authority and Qualification of the Group
Companies.

 

Each of the Group Companies is a corporation duly organized, validly existing
and in good standing under the applicable laws and has all necessary power and
authority to enter into Transaction Documents, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. Each of the Group Companies is duly licensed or qualified to do
business and is in good standing in each jurisdiction which the properties owned
or leased by it or the operation of its business makes such licensing or
qualification necessary, except to the extent that the failure to be so
licensed, qualified or in good standing would not adversely affect the ability
of the Company to carry out its obligations under, and to consummate the
transactions contemplated by, the Transaction Documents. The execution and
delivery of Transaction Documents by the Company, the performance by the Company
of its obligations hereunder and thereunder and the consummation by the Company
of the transactions contemplated hereby and thereby have been duly authorized by
all requisite action on the part of the Company. Assuming due authorization,
execution and delivery by the Purchaser, this Agreement constitutes, legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective term except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles,
regardless of whether such enforceability is considered in a proceeding at law
or in equity.

 

6

 

 

Section 3.02        Capitalization.



 

The authorized capital of the Company consists of (i) 100,000,000 shares of
Common Stock, par value $0.001 per share and 10,000 shares of Preferred Stock,
par value of $0.001 per share. As of December 31, 2013, (i) 12,246,812 Ordinary
Shares were issued and outstanding and (ii) 2,002,500 warrants to purchase
1,001,250 Ordinary Shares (the “Warrants”). None of the issued and outstanding
Ordinary Shares were issued in violation of any preemptive rights. Except for
the Warrants, there are no options, warrants, convertible securities or other
rights, agreements, arrangements or commitments of any character relating to the
Ordinary Shares or obligating the Company to issue or sell any Ordinary Shares,
or any other interest in the Company. There are no outstanding contractual
obligations of the Company to repurchase, redeem or otherwise acquire any
Ordinary Shares or to provide funds to, or make any investment (in the form of a
loan, capital contribution or otherwise) in, any other Person. Upon consummation
of the transactions contemplated by this Agreement, the Subscription Shares
issued to the Purchaser will be duly authorized, validly issued, fully paid and
nonassessable and free of any Encumbrances (other than those created by the
Purchaser), except for any restrictions on transfer as set forth in this
Agreement or imposed by applicable securities Laws.

Section 3.03        No Conflict.

 

Assuming that all consents, approvals, authorizations and other actions
described in Section 3.04 have been obtained, all filings and notifications
listed in Section 3.04 have been made, and except as may result from any facts
or circumstances relating solely to the Purchaser, the execution, delivery and
performance of Transaction Documents by the Company do not and will not
(a) violate, conflict with or result in the breach of the certificate of
incorporation or bylaws (or similar organizational documents) of each of the
Group Companies , (b) conflict with or violate any Law or Governmental Order
applicable to each of the Group Companies or (c) conflict with, result in any
breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, acceleration or cancellation
of, any note, bond, mortgage or indenture, contract, agreement, lease, sublease,
license, permit, franchise or other instrument or arrangement to which each of
the Group Companies is a party; except, in the case of clauses (b) and (c), as
would not materially and adversely affect the ability of the Company to carry
out its obligations under, and to consummate the transactions contemplated by
the Transaction Documents.

 

Section 3.04        Governmental Consents and Approvals.

 

The execution, delivery and performance of Transaction Documents by the Company
do not and will not require any consent, approval, authorization or other order
of, action by, filing with or notification to, any Governmental Authority,
except (a) the filing with the SEC of one or more registration statements in
accordance with the requirements of the Investor’s Rights Agreement, (b) filings
required by applicable securities Laws, and (c) the filings of any requisite
notices and/or applications to the NASDAQ Capital Market for the issuance and
sale of the Subscription Shares and the listing of the Subscription Shares.

 

Section 3.05        SEC Documents.

 

Since August 16, 2013, the Company has filed or furnished all forms, reports,
documents and other materials required to be filed by it with the SEC. As of the
respective dates, or, if amended, as of the date of the last such amendment, the
SEC Documents, including any financial statements or schedules included therein,
(i) were prepared in all material respects in accordance with either the
requirements of the Securities Act or the Exchange Act, as the case may be and
(ii) did not, at the time they were filed, or, if amended, as of the date of
such amendment, contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

 

7

 

 

Section 3.06        Tax Matters.No tax liens are currently in effect against any
of the assets of any Group Companies (except for tax liens not yet delinquent).
Since their respective date of incorporation, no Group Companies has incurred
any taxes, assessments or governmental charges other than in the ordinary course
of business. To the Knowledge of the Company, no written claim has ever been
made by a Governmental Authority in a jurisdiction where the Group Companies do
not file tax returns that any of the Group Companies is or may be subject to
taxation by that jurisdiction. Any preferential tax treatment enjoyed by any
Group Companies on or prior to the Closing Date has been in compliance with all
applicable Laws except where any non-compliance will not have a Material Adverse
Effect.

 

Section 3.07        No Material Adverse Changes.Since April 18, 2014 and as of
the date hereof and as of the Closing, except otherwise as contemplated under
this Agreement:

 

(i)                 There has not been any change in the assets, liabilities,
financial condition or operating results from that reflected in the financial
statements except for changes in the ordinary course of business which have not
had and could not reasonably be expected to have a Material Adverse Effect other
than an effect primarily or proximately resulting from (A) changes in general
economic or market conditions affecting the industry generally in which the
Company operates, which changes do not disproportionately affect the Company as
compared to other similarly situated participants in the industry in which the
Company operates; (B) changes in applicable Law or GAAP; and (C) acts of
terrorism, war or natural disasters which do not disproportionately affect the
Company, individually or in the aggregate;

 

(ii)               There has been no material labor dispute involving any Group
Companies or any of its respective employees;

 

(iii)             There has been no material change in any compensation
arrangement or agreement with any employee of any Group Companies;

 

(iv)             Other than travel advances and other advances made to employees
in the ordinary course of business, there have been no loans or guarantees made
by any Group Companies to or for the benefit of any Person except for those made
in the ordinary course of business of the Group Companies;

 

(v)               There has been no waiver by any Group Companies of a material
right or debt owing to such company except for those made in the ordinary course
of business of the Group Companies;

 

(vi)             No Group Companies has purchased, acquired, sold, leased,
granted a security interest in, pledged, mortgaged, created a lien in, or
otherwise transferred a material portion of any material asset, whether tangible
or intangible except for those occurred in the ordinary course of business of
the Group Companies;

 

8

 

 



(vii)           There has been no material change to, or termination of, any
material contracts, no Group Companies has entered into any new material
contracts except in the ordinary course of business and as previously disclosed
to the Purchaser, and there has been no change to the charter document or other
similar organizational document of any Group Companies except as otherwise
contemplated under the Transaction Documents;

 

(viii)         There has been no declaration, setting aside or payment or other
distribution in respect of any of the share capital of any Group Companies, or
any direct or indirect redemption, purchase or other acquisition of any such
share capital by any Group Companies;

 

(ix)             There has been no damage to, destruction or loss of physical
property (whether or not covered by insurance) materially affecting the business
or operations of any Group Companies except in the ordinary course of business
consistent with past practice; or

 

(x)               There has been no sale, assignment or transfer of any tangible
or intangible assets of any Group Companies except in the ordinary course of
business consistent with past practice.

 

(xi)             There has been no agreement or commitment by any Group
Companies to do any of the things described in this Section 3.07.

 

9

 

 

Section 3.08        Litigation.There are no actions, suits, inquiries,
proceedings or investigations pending (whether or not the defense thereof or
liabilities in respect thereof are covered by insurance) against or affecting
any Group Companies, or any of its respective assets or properties, nor is there
any action, suit, proceeding or investigation by the Group Companies currently
pending or that any Group Companies intends to initiate, which would have a
Material Adverse Effect.

 

Section 3.09        Property.Each Group Companies has good and marketable title
to its properties and assets held free and clear of any mortgage, pledge, lien,
encumbrance, security interest or charge of any kind except such encumbrances or
liens that arise in the ordinary course of business and that do not materially
impair such Group Companies’ ownership or use of such properties or assets. With
respect to the properties and assets it leases or subleases, each Group
Companies is in compliance with such leases or subleases and the Applicable Laws
in all material respects and such Group Companies holds valid leasehold
interests in such assets free of any liens, encumbrances, security interests or
claims of any party other than the lessors of such property and assets. All
necessary consents and permits have been obtained for any and all lease or
sublease of its property and assets.

 

Section 3.10        Entire Business.As of Closing, there are no material
facilities, services, assets or properties shared with any other entity, which
are used in connection with the business conducted by the Group Companies, and
all of the facilities, services, assets or properties owned by the Group
Companies are sufficient to conduct its business as now conducted or proposed to
be conducted.

 

Section 3.11        Compliance.As of Closing, each Group Company is, and has
been, in compliance in all material respects with all applicable Laws except
where such non-compliance will not have a Material Adverse Effect. No event has
occurred and no circumstance exists that (with or without notice or lapse of
time) (a) may constitute or result in a violation by any Group Companies of, or
a failure on the part of such entity to comply with, any applicable Laws in any
material respect, or (b) may give rise to any obligation on the part of any
Group Companies to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature which would have a Material Adverse Effect. To the
Knowledge of the Company, no Group Companies is under investigation with respect
to a material violation of any laws or regulations.

 

Section 3.12        Related Party Transactions.None of the officer, director,
beneficial owners of more than 10% the outstanding Ordinary Shares as of the
date of the Transaction Documents, nor any immediate family member of any of the
foregoing, either directly or indirectly, owns a material interest in: (a) any
person or entity which purchases from or sells, licenses or furnishes to any
Group Companies any goods, products, services, property, technology,
intellectual or other property rights or services; or (b) any contract or
agreement, to which any Group Companies is a party or by which it may be bound
or affected.

 

Section 3.13        Intellectual Property Rights.

 

The Group Companies have, or have rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
trade secrets, inventions, copyrights, licenses and other intellectual property
rights and similar rights as described in the SEC Documents as necessary or
required for use in connection with their respective businesses and which the
failure to so have could have a Material Adverse Effect.

 



10

 



 

Section 3.14        Employee Matters.As of the Closing Date, each Group
Companies has complied in all material aspects with all applicable employment
and labor laws including PRC laws and regulations in respect of tax
withholdings.

 

Section 3.15        Foreign Corrupt Practices Act.

 

None of the Group Companies has (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended

 

Section 3.16        Financial Advisor Fees.There exists no contract between any
Group Companies or any of its Affiliates and any investment bank or other
financial advisor under which such Group Companies may owe any brokerage,
placement or other fees relating to the issuance of the Subscription Shares.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER

 

As an inducement to the Company to enter into this Agreement, the Purchaser
hereby represents and warrants to the Company as of the date of this Agreement
and as of the Closing Date (except for those representations and warranties made
as of a specific date or time) that:

 

Section 4.01        Organization and Authority of the Purchaser.

 

The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the Seychelles Islands and has all necessary power
and authority to enter into Transaction Documents to which it is a party, to
carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The Purchaser is duly licensed or
qualified to do business and is in good standing in each jurisdiction which the
properties owned or leased by it or the operation of its business makes such
licensing or qualification necessary, except to the extent that the failure to
be so licensed, qualified or in good standing would not adversely affect the
ability of the Purchaser to carry out its obligations under, and to consummate
the transactions contemplated by, the Transaction Documents. The execution and
delivery by the Purchaser of Transaction Documents to which it is a party, the
performance by the Purchaser of its obligations hereunder and thereunder and the
consummation by the Purchaser of the transactions contemplated hereby and
thereby have been duly authorized by all requisite corporate action on the part
of the Purchaser. This Agreement has been, and upon its execution the Investor’s
Rights Agreement to which the Purchaser is a party shall have been, duly
executed and delivered by the Purchaser, and (assuming due authorization,
execution and delivery by the Company) this Agreement constitutes, and upon its
execution the Investor’s Rights Agreement to which the Purchaser is a party
shall constitute, legal, valid and binding obligations of the Purchaser,
enforceable against the Purchaser in accordance with their respective terms.

 



11

 

 

Section 4.02        No Conflict.

 

Except as may result from any facts or circumstances relating solely to the
Company, the execution, delivery and performance of Transaction Documents by the
Purchaser do not and will not (a) violate, conflict with or result in the breach
of the certificate of incorporation or bylaws (or similar organizational
documents) of the Purchaser, (b) conflict with or violate any Law or
Governmental Order applicable to the Purchaser or (c) conflict with, result in
any breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, acceleration or cancellation
of, any note, bond, mortgage or indenture, contract, agreement, lease, sublease,
license, permit, franchise or other instrument or arrangement to which the
Purchaser is a party, except, in the case of clauses (b) and (c), as would not
materially and adversely affect the ability of the Purchaser to carry out its
obligations under, and to consummate the transactions contemplated by the
Transaction Documents.

 

Section 4.03        Governmental Consents and Approvals.

 

The execution, delivery and performance by the Purchaser of Transaction
Documents to which the Purchaser is a party do not and will not require any
consent, approval, authorization or other order of, action by, filing with, or
notification to, any Governmental Authority.

 

Section 4.04        Accredited Investor Status.

 

The Purchaser is an "accredited investor" as that term is defined in Rule 501(a)
of Regulation D. The representations made by the Purchaser on the Accredited
Investor Questionnaire (appended as Appendix A hereof) are true and correct.

 

Section 4.05        Regulation S; Non-U.S. Person Status.

 

The Purchaser represents and warrants it is not a “U.S. Person,” as such term is
defined in Rule 902(k) of Regulation S, and further represents and warrants as
follows:

 

(a)       The information provided by the Purchaser in the “Investor Suitability
Questionnaire for Non-US Investors” attached as Appendix B hereof is true,
complete and accurate in all respects.

 

(b)      The Purchaser is not acquiring the Subscription Shares for the account
or benefit of a U.S. Person.

 

(c)       It has not been formed specifically for the purpose of investing in
the Company.

 

(d)      The Purchaser hereby represents that he, she or it has satisfied and
fully observed the laws of the jurisdiction in which he, she or it is located or
domiciled, in connection with the acquisition of the Subscription Shares,
including (i) the legal requirements of the Purchaser’s jurisdiction for the
acquisition of the Subscription Shares, (ii) any foreign exchange restrictions
applicable to such acquisition, (iii) any governmental or other consents that
may need to be obtained, and (iv) the income tax and other tax consequences, if
any, which may be relevant to the holding, redemption, sale, or transfer of the
Subscription Shares; and further, the Purchaser agrees to continue to comply
with such laws as long as he, she or it shall hold the Subscription Shares.

 



12

 

  

(e)       To the knowledge of the Purchaser, neither the Company nor any person
acting for the Company, has conducted any “directed selling efforts” in the
United States as the term “directed selling efforts” is defined in Rule 902 of
Regulation S, which, in general, means any activity undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
marketing in the United States for any of the Securities being offered.

 

(f)       The Purchaser will offer, sell or otherwise transfer the Subscription
Shares, only (A) pursuant to a registration statement that has been declared
effective under the Securities Act, (B) pursuant to offers and sales that occur
outside the United States within the meaning of Regulation S in a transaction
meeting the requirements of Rule 904 (or other applicable Rule) under the
Securities Act, or (C) pursuant to another available exemption from the
registration requirements of the Securities Act, subject to the Company’s right
prior to any offer, sale or transfer pursuant to clauses (B) or (C) to require
the delivery of an opinion of counsel, certificates or other information
reasonably satisfactory to the Company for the purpose of determining the
availability of an exemption.

 

(g)      The Purchaser will not engage in hedging transactions involving the
Subscription Shares unless such transactions are in compliance with the
Securities Act.

 

Section 4.06        Reliance on Exemptions.

 

The Purchaser understands that the Subscription Shares are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Company is
relying upon the truth and accuracy of, and such Purchaser's compliance with,
the representations, warranties, agreements, acknowledgments and understandings
of such Purchaser set forth herein in order to determine the availability of
such exemptions and the eligibility of such Purchaser to acquire the
Subscription Shares.

 

Section 4.07        Purchase Entirely for Own Account; Not an Underwriter.

 

The Securities are being acquired for such Purchaser’s own account, not as
nominee or agent, for investment purposes only and not with a view to the resale
or distribution of any part thereof in violation of the Securities Act, and such
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of the Securities Act, without
prejudice, however, to such Purchaser’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. The Purchaser is acquiring the Securities
hereunder in the ordinary course of its business. The Purchaser does not
presently have any agreement or understanding, directly or indirectly, with any
Person (as defined in Section 3(q)) to distribute any of the Securities. The
Purchaser is not an underwriter of the Securities, nor is it an Affiliate of an
underwriter of the Securities.

 



13

 

 

Section 4.08        Not a Broker-Dealer.

 

The Purchaser is neither a registered representative under the Financial
Industry Regulatory Authority (“FINRA”), a member of FINRA or associated or
Affiliated with any member of FINRA, nor a broker-dealer registered with the SEC
under the Exchange Act or engaged in a business that would require it to be so
registered, nor is it an Affiliate of a such a broker-dealer or any Person
engaged in a business that would require it to be registered as a broker-dealer.

 

Section 4.09        Not a Bad Actor.

 

(h)      The Purchaser is not subject to any of the "Bad Actor"
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a "Disqualification Event"), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The information provided by the Purchaser in the
“Supplemental Regulation D Questionnaire” attached as Appendix C hereof is true,
complete and accurate in all respects.

 

Section 4.10        Restricted Securities.

 

The Purchaser has been advised that none of the Subscription Shares have been
registered under the Securities Act or any other applicable securities laws and
that the Subscription Shares are being offered and sold pursuant to Section
4(a)(2) of the Securities Act and/or Rule 506 (b) of Regulation D and/or
Regulation S thereunder, and that the Company’s reliance upon Section 4(a)(2)
and/or Rule 506 (b) of Regulation D and/or Regulation S is predicated in part on
such Purchaser representations as contained herein (including, for avoidance of
doubt, the Accredited Investor Questionnaire attached to as Appendix A hereof).
The Purchaser acknowledges that the Subscription Shares will be issued as
“restricted securities” as defined by Rule 144 promulgated pursuant to the
Securities Act. None of the Subscription Shares may be resold in the absence of
an effective registration thereof under the Securities Act and applicable state
securities laws unless, in the opinion of counsel reasonably satisfactory to the
Company, an applicable exemption from registration is available.

 

The Purchaser understands and acknowledges that the certificates representing
the Subscription Shares will bear substantially the following legend:

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE LAW, AND NO
INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (i) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES, (ii) THE COMPANY RECEIVES AN OPINION OF LEGAL COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT
FROM REGISTRATION, OR (iii) THE COMPANY OTHERWISE SATISFIES ITSELF THAT SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION.”

 



14

 

 

 

Section 4.11        Purchaser Sophistication and Ability to Bear Risk of Loss.

 

The Purchaser acknowledges that it is able to protect its interests in
connection with the acquisition of the Subscription Shares and can bear the
economic risk of investment in such Subscription Shares without producing a
material adverse change in such Purchaser’s financial condition. The Purchaser,
either alone or with such Purchaser’s representative(s), otherwise has such
knowledge and experience in financial or business matters that such Purchaser is
capable of evaluating the merits and risks of the investment in the Subscription
Shares.

 

Section 4.12        Access to Information.

 

The Purchaser understands that an investment in the Subscription Shares involves
a high degree of risk and illiquidity, including, risk of loss of their entire
investment. The Purchaser represents that such Purchaser has been given access
to the Company for the purpose of obtaining such information as such Purchaser
or its qualified representative has reasonably requested in connection with the
decision to purchase the Subscription Shares. The Purchaser represents that such
Purchaser has received and reviewed copies of the SEC Documents. The Purchaser
represents that such Purchaser has been afforded the opportunity to ask
questions of the officers of the Company regarding its business prospects and
the Subscription Shares, all as such Purchaser or such Purchaser’s qualified
representative have found necessary to make an informed investment decision to
purchase the Subscription Shares.

 

Section 4.13        Independent Investigation.

 

The Purchaser in making its decision to purchase the Subscription Shares herein,
has relied solely upon an independent investigation made by it and its legal,
tax and/or financial advisors and, is not relying upon any oral or written
representations of the Company.

 

Section 4.14        No Advertising.

 

The Purchaser has not received any general solicitation or advertising regarding
the offer of the Subscription Shares.

 

Section 4.15        Certain Trading Activities.

 

The Purchaser has not directly or indirectly, nor has any person acting on
behalf of or pursuant to any understanding with such Purchaser, engaged in any
transactions in the securities of the Company (including, without limitation,
any short sales involving the Company’s securities) since the time that such
Purchaser was first contacted by the Company regarding the investment in the
Company contemplated by this Agreement. The Purchaser covenants that neither it
nor any person acting on its behalf or pursuant to any understanding with it
will engage in any transactions in the securities of the Company (including
short sales) prior to the time that the transactions contemplated by this
Agreement are publicly disclosed.

 

Section 4.16        No Broker or Finder’s Fee.

 

The Purchaser will not have, as a result of the transactions contemplated by the
Transaction Documents, any valid right, interest or claim against or upon the
Group Companies for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Purchaser.

 



15

 

 

Section 4.17        Legal Representation

 

The Purchaser has sought legal advice and is represented by counsel in the
preparation and negotiation of the Transaction Documents.

 

ARTICLE V
COVENANTS

Section 5.01        NASDAQ Listing The Company shall promptly prepare and submit
to the Nasdaq Stock Market, Inc. a listing application covering the Subscription
Shares and shall use its reasonable efforts to obtain, prior to the Closing,
approval for the listing of the Subscription Shares on the NASDAQ Capital
Market, subject to official notice of issuance to The Nasdaq Stock Market, Inc.
The Purchaser shall fully cooperate with the Company with respect to such
application.

 

Section 5.02        Further Action.

 

The parties hereto shall use all reasonable efforts to take, or cause to be
taken, all appropriate action, to do or cause to be done all things necessary,
proper or advisable under applicable Law, and to execute and deliver such
documents and other papers, as may be required to carry out the provisions of
Transaction Documents and consummate and make effective the transactions
contemplated hereby and thereby.  

 

Section 5.03        Consent of the Group Companies.

 

For so long as the Purchaser holds more than 10% of the Subscription Shares, the
Group Companies shall not take any of the following actions, without the prior
consent of the Purchaser:

 

(a)    amend or waive any provision of the Certificate of Incorporation
adversely affecting the rights of the holders of the Purchaser’s shares;

 

(b)   engage in any business that is not related nor complimentary to the
current and proposed businesses of the Group Companies;

 

(c)    except as required by applicable laws, amend any of the memorandum and
articles of association and any VIE Agreements (as set forth in the SEC filings
of the Company) of the Group Companies (including making any changes to the
nominee holders of the controlled companies that are subject to the VIE
Agreements);

 

(d)   merge the Company with any third-party entity, pursuant to which holders
of all classes of Company's share capital immediately prior to such transaction
cease to own, directly or indirectly, more than 50% of voting power of the
continuing or surviving entity, (“Company Change of Control”), and engage in any
transfer of controlling interests in, sale or other disposition of any of the
Group Companies or the sale of all or substantially all of the assets by any of
the Group Companies to any third-party entity (a “Significant Sale”);

 

(e)    cease a substantial part of the business of the Group Companies, or wind
up, dissolve or liquidate the Group Companies or commence any such proceedings
or actions, where such action shall have a material adverse effect on the Group
Companies as a whole, except if the business of the ceased or dissolved entity
will be carried out by another Group Company;

 

(f)    initiate any changes to the size or structure of the board of directors
of the Group Companies except resignation of director(s) in the ordinary course
of business;

 

16

 

 

(g)   any corporate action which alters the capital structure of, or rights
conferred by securities issued by, the Company, including the issuance of any
equity or equity-linked securities, the granting of an option to subscribe for
securities, the adjustment, split, combination, reclassification or redemption
of securities, the buy-back of securities, the establishment of any share option
or employee scheme; except for (i) securities issued pursuant to the Company’s
incentive plans that have been properly adopted and approved previously; (ii)
securities issued to directors, officer, employees, and/or consultants in the
ordinary course of business under the existing plan which were duly approved
previously; (iii) issuance of Ordinary Shares upon exercise of warrants issued
and outstanding as of the date of this Agreement; (iv) securities issued
pursuant to any bona-fide acquisition or strategic transaction with the amount
less than $1,000,000; and (v) securities issued in any private placement where
the Ordinary Shares to be issued is no more than twenty percent (20%) of the
total issued and outstanding Ordinary Shares at the time of consummation of such
private placement; and

 



(h)   incur debts by the Group Companies outside of the ordinary course of
business such that the outstanding consolidated indebtedness of the Group
Companies is in excess of US$20 million.

 

ARTICLE VI
CONDITIONS TO CLOSING

 

Section 6.01        Conditions to Obligations of the Company.  

 

The obligations of the Company to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment or written waiver, at or
prior to the Closing, of each of the following conditions:

 

(a)             Representations, Warranties and Covenants. (i) the
representations and warranties of the Purchaser contained in this Agreement and
the appendices hereof (A) that are not qualified as to “materiality” shall be
true and correct in all material respects as of the Closing and (B) that are
qualified as to “materiality” shall be true and correct as of the Closing,
except to the extent such representations and warranties are made as of another
date, in which case such representations and warranties shall be true and
correct in all material respects or true and correct, as the case may be, as of
such other date, and (ii) the covenants and agreements contained in this
Agreement to be complied with by the Purchaser on or before the Closing shall
have been complied with in all material respects;

 

(b)               No Order. No Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Law or Governmental Order (whether
temporary, preliminary or permanent) that has the effect of making the
transactions contemplated by the Transaction Documents illegal or otherwise
restraining or prohibiting the consummation of such transactions; and

 

(c)                Qualifications. All authorizations, approvals or permits, if
any, of any governmental authority or regulatory body of the United States or of
any state that are required in connection with the lawful issuance and sale of
the Subscription Shares pursuant to this Agreement shall be obtained and
effective as of the Closing.

\ 

17

 



 

Section 6.03        Conditions to Obligations of the Purchaser. The obligations
of the Purchaser to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment or written waiver, at or prior to the
Closing, of each of the following conditions:

 

(a)                Representations, Warranties and Covenants. (i) The
representations and warranties of the Company contained in this Agreement
(A) that are not qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all material respects as of the Closing and
(B) that are qualified as to “materiality” or “Material Adverse Effect” shall be
true and correct as of the Closing, other than such representations and
warranties that are made as of another date, in which case such representations
and warranties shall be true and correct in all material respects or true and
correct, as the case may be, as of such other date, and (ii) the covenants and
agreements contained in this Agreement to be complied with by the Company at or
before the Closing shall have been complied with in all material respects;

 

(b)               No Order. No Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Law or Governmental Order (whether
temporary, preliminary or permanent) that has the effect of making the
transactions contemplated by the Transaction Documents illegal or otherwise
restraining or prohibiting the consummation of such transactions;

 

(c)                No Material Adverse Change. There shall not have occurred
prior to the Closing any event or transaction reasonably likely to have a
Material Adverse Effect or above taken as a whole.

 

(d)               Performance. The Company shall have performed and complied
with all agreements, obligations and conditions contained in this Agreement that
are required to be performed or complied with by it/him on or before the
Closing.

 

(e)                Directors. Upon Closing, the Company’s board shall consist of
seven members, two of whom shall be appointed by the Purchaser.

 

(f)                Additional Listing Application. Application for the Listing
of Additional Shares with respect to listing of the Subscription Shares shall
have been filed with The Nasdaq Stock Market, Inc.

 

ARTICLE VII
TERMINATION AND INDEMNIFICATION

Section 7.01        Termination.

 

This Agreement may be terminated at any time prior to the Closing:

 

(a)    by the Company if the Closing shall not have occurred by August 15, 2014;

 

(b)   by either the Purchaser or the Company in the event that any Governmental
Order restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement shall have become final and nonappealable;

 

(c)    by the Company if the Purchaser shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
which would give rise to the failure of a condition set forth in Article VI,
which breach cannot be or has not been cured within 30 days after the giving of
written notice by the Company to the Purchaser specifying such breach,

 

18

 

 

 

(d)   by the Purchaser if the Company shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
which would give rise to the failure of a condition set forth in Article VI,
which breach cannot be or has not been cured within 30 days after the giving of
written notice by the Purchaser to the Company specifying such breach; or

 

(e)    by the mutual written consent of the Company and the Purchaser.

 

Section 7.02        Effect of Termination.

 

In the event of termination of this Agreement as provided in Section 7.01, this
Agreement shall forthwith become void and there shall be no liability on the
part of either party hereto except (a) as set forth in Article VIII and (b) that
nothing herein shall relieve either party from liability for any breach of this
Agreement occurring prior to such termination.

 

ARTICLE VIII
GENERAL PROVISIONS

Section 8.01        Expenses.

 

Each party shall bear its own expenses and costs incurred in connection with the
transactions contemplated herein.

 

Section 8.02        Notices.



 

All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given or made (and shall be deemed to have been duly
given or made upon receipt) by delivery in person, by an internationally
recognized overnight courier service, by facsimile or registered or certified
mail (postage prepaid, return receipt requested) to the respective parties
hereto at the following addresses (or at such other address for a party as shall
be specified in a notice given in accordance with this Section 8.02):

 



(a)if to the Company:

 

Address: No.1688,Yunli Road,

Wujiang, Suzhou

Jiangsu Province

People’s Republic of China

Attention: Huichun Qin, Chief Executive Officer



with a copy to:

 

Ellenoff Grossman & Schole LLP 1345 Avenue of the Americas New York, New York
10105 Facsimile: (212) 370-7889 Email: bigrossman@egsllp.com Attn:  Barry I.
Grossman, Esq.  

(b)if to the Holder:

 

Address: 5/F Hong Kong Trade Centre

161-167 Des Voeux Road

Central, Hong Kong

Attention: Mr. Zhenqiang Liu, Director



 



19

 

 

 

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any Law or public policy, all other terms and
provisions of this Agreement shall nevertheless remain in full force and effect
for so long as the economic or legal substance of the transactions contemplated
by this Agreement is not affected in any manner materially adverse to either
party hereto. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated by this Agreement are consummated as
originally contemplated to the greatest extent possible.

 

Section 8.04        Entire Agreement

 

This Agreement and the Purchaser’s Agreement constitute the entire agreement of
the parties hereto with respect to the subject matter hereof and thereof and
supersede all prior agreements and undertakings, both written and oral, between
the Company and the Purchaser with respect to the subject matter hereof and
thereof.

 

Section 8.05        Assignment

 

This Agreement may not be assigned by operation of law or otherwise without the
express written consent of the Company and the Purchaser (which consent may be
granted or withheld in the sole discretion of the Company or the Purchaser), as
the case may be.

 

Section 8.06        Amendment

 

This Agreement may not be amended or modified except (a) by an instrument in
writing signed by, or on behalf of, the Company and the Purchaser or (b) by a
waiver in accordance with Section 8.07.

 

Section 8.07        Waiver

 

Either party to this Agreement may (a) extend the time for the performance of
any of the obligations or other acts of the other party, (b) waive any
inaccuracies in the representations and warranties of the other party contained
herein or in any document delivered by the other party pursuant hereto or
(c) waive compliance with any of the agreements of the other party or conditions
to such party’s obligations contained herein. Any such extension or waiver shall
be valid only if set forth in an instrument in writing signed by the party to be
bound thereby. Any waiver of any term or condition shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition of this Agreement. The
failure of either party hereto to assert any of its rights hereunder shall not
constitute a waiver of any of such rights.

 

20

 

 

Section 8.08        No Third Party Beneficiaries

 

This Agreement shall be binding upon and inure solely to the benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever,
including any rights of employment for any specified period, under or by reason
of this Agreement.

 

Section 8.09        Currency

 

Unless otherwise specified in this Agreement, all references to “$” set forth
herein shall mean United States (U.S.) dollars and all references to “RMB” shall
mean the Chinese Renminbi. All payments hereunder shall be made in RMB
calculated at the middle exchange rate of published by the Bank of China on the
date of the payment due date.

 

Section 8.10        Governing Law, Jurisdiction.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York. All Actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any New York federal
court sitting in the Borough of Manhattan of The City of New York; provided,
however, that if such federal court does not have jurisdiction over such Action,
such Action shall be heard and determined exclusively in any New York state
court sitting in the Borough of Manhattan of The City of New York. Consistent
with the preceding sentence, the parties hereto hereby (a) submit to the
exclusive jurisdiction of any federal or state court sitting in the Borough of
Manhattan of The City of New York for the purpose of any Action arising out of
or relating to this Agreement brought by any party hereto and (b) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated by this Agreement may not be enforced in or by any of the
above-named courts.

 

Section 8.11        Counterparts

 

This Agreement may be executed and delivered (including by facsimile and
electronic transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 



21

 



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 





  China Commercial Credit, Inc.       By: /s/ Huichun Qin   Name: Huichun Qin  
Title: Chief Executive Officer 

  

  Langworth Holdings Limited       By: s/Zhenqiang Liu   Name: Zhenqiang Liu  
Title:

Director



  







22

 

 

Appendix A

Accredited Investor Questionnaire

 



23

 

 

Appendix B

INVESTOR SUITABILITY QUESTIONNAIRE

FOR NON-U.S. INVESTORS

 



24

 






 

Appendix C

SUPPLEMENTAL REGULATION D QUESTIONNAIRE

 

25

 

 

Exhibit A

Investor’s Rights Agreement

 

 

 26



--------------------------------------------------------------------------------

